                                     Case 5:19-cr-00419-FB Document 12 Filed 06/18/19 Page 1 of 2
AO 98   (Rev. 12/1   I)   Appearance Bond                                                                                II
                                                                                                                     .


                                                    UNITED STATES DISTRICT COURT
                                                            WESTERN DISTRICT OF TEXAS                               JUN 1 8 2019
                                                              SAN ANTONIO DIVISION
                                                                                                               CLR1(, LJ,$, DISTRICT CLERK

UNITED STATES OF AMERICA                                                                                      7ERN
                                                                                                                                   DEPUTY
vs.                                                                                   Case Number: SA: 1 9-CR-004 19(1 )-FB

(I) MARIA CONSUELO CAMACHO
    Defendant

                                                                  APPEARANCE BOND

                                                                  Defendant's Agreement
I  (1) MARIA CONSUELO CAMACHO                        (defendant), agree to follow every order of this court, or any court that
considers this case, and I further agree that this bond may be forfeited if I fail:
             X       to appear for court proceedings;
             X       if convicted, to surrender to serve a sentence that the court may impose; or;
             X       to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                        Type of Bond

         (1)          This is a personal recognizance bond.

         (2)          This is an unsecured bond of$ 50,000.00

         (3)          This is a secured bond of $ ______________________________, secured by:

                     (a)          $______________________________           ,   in case deposited with the court.

                     (b)     the agreement of the defendant and each surety to forfeit the following cash or other property
                      (describe the cash or other property, including claims on it - such as a lien, mortgage, or loan - and attach proof of
                      ownership and value):




                      If this bond is secured by real property, documents to protect the secured interest may be filed of record.

                     (c)          a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identti5' the surety,):




                                                            Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                              Case 5:19-cr-00419-FB Document 12 Filed 06/18/19 Page 2 of 2


                                                                                                                                     Page 2
A0 98 (Rev. 12/11) Appearance Bond



Release of the Bond.. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                                  Declarations

Ownership of the Property. I, the defendant                and each surety    declare under penalty of perjury that:

                 (1)       all owners of the property securing this appearance bond are included on the bond;
                 (2)       the property is not subject to claims, except as described above; and
                 (3)       I will not sell the property, allow further claims to be made against it, or do anything to reduce its
                           value while this appearance bond is in effect.

Acceptance. I, the defendant and each surety have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.


I, the defendant          and each surety    declare under penalty of perjury that this information is true. (See 28 U.S.C. 1746.)


 Date:       06/18/2019                                                  ,)(1'F4v 6Ca-&cQij
                                                                                                  Defendant 's signature




                   Surety/properly owner printed name                                   Surety/property owner   signature and date




                    Surety/properly owner printed name                                  Surety/property owner   signature and date




                    Surety/properly owner   printed name                                Surely/properly owner   signature and date




                                                                             CLERK OF COURT

 Date:        06/18/2019


 Approved.

 Date:        06/18/2019
                                                                                                    Judge 's signature
